Citation Nr: 1242595	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  10-30 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for postoperative residuals of right shoulder surgery, to include as claimed as due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran had active service from January 1966 to January 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal except as otherwise stated herein.  

In the Veteran's VA Form 9 he requested that he be allowed to testify at a videoconference.  Because the Veteran resides in Thailand, by RO letter in August 2010 he was informed that VA did not have facilities to conduct hearings outside of the continental United States but he could submit a sworn statement to the American Embassy or Consulate which would then be forwarded to the Board.  He could request a hearing at any RO and arrangements could be made to schedule him for a videoconference.  The Veteran did not respond and, accordingly, he was notified by RO letter in May 2011 that he was scheduled for a hearing before a traveling Veterans Law Judge (VLJ) sitting in Pittsburgh, Pennsylvania, on September 16, 2011.  However, he failed to attend that hearing.  Without good cause shown for the failure to appear, the request for the hearing is deemed withdrawn.  38 C.F.R. § 20.704(d).  

Contained in Virtual VA is an April 2012 rating decision which proposed to discontinue entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) and entitlement to Dependents' Education Assistance (DEA) under 38 USC Chapter 35 (both of which had been in effective since April 23, 2001) because the Veteran had not executed and returned VA Form 21-4140 (Employment Questionnaire).  That form had been mailed to him in January 2010.  He was instructed that to avoid this proposed action, he should complete and return VA Form 21-4140.  

Also contained in Virtual VA is an October 2012 rating decision which discontinued entitlement to a TDIU rating and to DEA benefits effective September 1, 2012 (the day following date of last payment from the RO letter dated August 23, 2012) because the Veteran had still not executed and returned the VA Form 21-4140.  Nothing in the Veteran's claim files or Virtual VA indicates that he has expressed disagreement with the October 2012 rating decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Information on file indicates that the Veteran applied for disability benefits with the Social Security Administration (SSA).  However, records relating to that claim are not on file and no efforts have been made to date to obtain them.  Since it is possible that such records may be relevant to the claim now before the Board, these SSA records should be obtained.  See 38 C.F.R. § 3.159(c)(2); see also Baker v. West, 11 Vet. App. 163, 139 (1998) (VA's duty to assist includes obtaining SSA records when a veteran reports receiving SSA disability benefits, as such records may contain relevant evidence) and Golz v. Shinseki, 590 F.3d 1317 (Fed.Cir. 2010).  

Background

The Veteran's STRs reflect that the January 1966 examination for induction revealed no pertinent abnormality.  In February 1966 he dislocated his left shoulder and it was noted that he had had two earlier episodes of dislocation, prior to military service.  He again dislocated his left shoulder in November 1966, following which he had a "Putti-Platt" repair of the left shoulder in December 1966.  In March 1967 he sprained his left ankle and in September 1967 he sprained his right foot.  The December 1967 examination for service discharge found no abnormality of his right shoulder and in an adjunct medical history questionnaire it was noted that he had sprained his ankles in June 1967 and had had preservice surgery for a left shoulder dislocation.  

On VA examination in 1971 the Veteran had no complaints relative to his right shoulder, although he had complaints as to his left shoulder.  On physical examination his right shoulder was noted to be "OK."  

A September 1971 rating decision granted service connection for "traumatic arthritis" of both ankles and for postoperative residuals of dislocations of the left shoulder.  

A November 1996 rating decision granted service connection for arthritis of both hips as secondary to the service-connected traumatic arthritis of both ankles.  

A June 1997 chest X-ray at the Trippler Army Medical Center revealed degenerative changes of the right acromioclavicular joint.  

During VA hospitalization in June 1997 the Veteran had a left hip replacement.  

During hospitalization at the Trippler Army Medical Center in May and June 1998 the Veteran had a right hip replacement.  An April 1998 examination in preparation for the total right hip replacement noted scar of the anterior aspect of his "rt" shoulder.  

VA outpatient treatment (VAOPT) records show that the Veteran complained of right shoulder pain in June 2004.  His right shoulder had worsened over the last 2 years and a VA physician had felt that this was due to "impingement."  An X-ray revealed moderate degenerative joint disease (DJD) of the right shoulder with inferior osteophytes.  The subacromial bursa of the right shoulder was injected, with good relief.  The impression was multi-joint DJD with probable need for glenohumeral arthroplasty.  

An August 2007 VAOPT record reflects that the Veteran reported that a VA physician had suggested that the Veteran have right shoulder surgery in 2008.  On evaluation that same day by that VA physician reflects that the Veteran had degeneration of the right glenohumeral joint.  The Veteran expected to have a total right shoulder replacement.  However, the surgery was not done because the Veteran had to return to his home in Thailand.  

Then Veteran's initial claim for service connection for a right shoulder disability was received in August 2007.  

A June 2008 right shoulder MRI at the Trippler Army Medical Center revealed, in pertinent part, an almost complete absence of the superior posterior and inferior labrum.  The residual anterior labrum was macerated, suggestive of a partial detachment.  There was a tear on the biceps tendon.  Cystic degenerative changes were identified in the humeral head.  There were also findings consistent with a tear of the supraspinatus and infraspinatus tendons.  Findings were consistent with a complete rotator cuff tear.  The Veteran had right shoulder surgery at the Trippler Army Medical Center in June 2008.  

The Veteran has submitted a printout of e-mail correspondence in March 2009 with a VA physician.  That physician had evaluated the Veteran on an outpatient basis in August 2007.  The e-mail states that the physician believed that the Veteran had "osteoarthritis (advanced) [sic].  I do not think you have rheumatoid arthritis."  By e-mail the Veteran inquired, later in March 2009, of that VA physician whether what the Veteran had in his right shoulder was due to what was occurring his hips and ankles and whether it was all due to the same problem.  The Veteran also stated that he had just gotten out of a hospital after 5 days due to a bacterial infection from the jungle that shut down his immune system.  The next day, by e-mail, that VA physician responded that it was the "same process.  Osetoarthritis?  Infection is real bad for you with a total joint in place."  

The Veteran has not been afforded a VA examination with respect to the claim now before the Board.  In light of the e-mail correspondence with a VA physician, the Board is of the opinion that further development is necessary.  In light of the probability that the Veteran would not be able to easily accommodate or afforded to travel from his residence in Thailand to a VA medical facility in the United States, including Hawaii, the case should be referred to a medical specialist so that a VA medical opinion can be obtained which addresses the claim now before the Board. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain all records from that agency concerning the Veteran's claim for disability benefits, including a copy of any decision rendered in that case and any medical records used to make the determination, copies of any hearing transcripts, etc.  If the RO learns that the records sought do not exist or that further efforts to obtain them would be futile, this must be specifically indicated in the record. 

2.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  Refer the case to an appropriate VA medical specialist for the purpose of determining the nature and etiology of any current right shoulder disability that the Veteran now has, and for obtaining an opinion as to whether the Veteran's claimed right shoulder disability is proximately due to or the result of, or aggravated by, any of his service-connected disabilities, acting alone or in concert.  

The medical specialist must have access to and review the claim folders for the Veteran's pertinent medical history.  Based on a review of the Veteran's medical history and the records contained in the claims file, the medical specialist is asked to address the following questions:  

a.  Is it (1) more likely than not, (2) at least as likely as not, or (3) less likely as not that the Veteran's service-connected disabilities, acting alone or in concert, is or are the proximate cause of his current right shoulder disability?

c.  Is it (1) more likely than not, (2) at least as likely as not, or (3) less likely as not that the Veteran's service-connected disabilities, acting alone or in concert, caused a worsening of any currently diagnosed right shoulder disability, beyond the natural progress of any such right shoulder disability?  If so, the medical specialist is asked to quantify the degree, if possible. 

Please note that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  The term "more likely" and "at least as likely" support the contended causal relationship; the term "less likely" weighs against the contented causal relationship.  Please answer the questions posed with use of the terms "at least as likely", "more likely", or "less likely".

If any of the opinions, as requested above, cannot be provided without resort to speculation, the medical specialist should so state and should explain why.  

4.  Thereafter, readjudicated the claim and if the determination remains unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and be given an opportunity to respond thereto.  Thereafter, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

